Citation Nr: 0839472	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO. 97-27 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD. In January 2000, the veteran relocated to Louisiana and 
his claims file was subsequently transferred to the New 
Orleans, Louisiana RO. In January 2001, he testified before 
the Board at a hearing that was held via videoconference from 
the RO. The claim was remanded for further development in 
March 2001 and December 2003. 

The Acting Veterans Law Judge before whom the veteran 
testified in January 2001, is no longer employed by the 
Board. In December 2006, the veteran was informed of such and 
was offered the opportunity to have a hearing with another 
Veterans Law Judge (VLJ). Later that month, the Board 
received a statement from the veteran indicating that he did 
not want an additional hearing. 

In March 2007, the Board denied service connection for PTSD. 
The veteran appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (CAVC), which in a September 2008 Order, 
vacated the March 2007 Board decision and remanded the case 
for readjudication consistent with a Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.






REMAND

This matter has been remanded because VA failed to fulfill 
its duty to assist provisions in obtaining all of the 
veteran's medical records. Specifically, in September 2006, 
the veteran requested an extension of time to submit a PTSD 
evaluation stemming from a "12 week PTSD Coping Skills 
Group" from the VA Medical Center (VAMC) in Dallas, Texas, 
in consideration of his claim. The following month, he 
submitted a certificate documenting his completion of the 
12 week PTSD program. The VA did not retrieve the veteran's 
"12 week PTSD Coping Skills Group" records at the Dallas 
VAMC, completed in January 2007. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
Dallas VAMC all outstanding pertinent 
records from the veteran's "12 week PTSD 
Coping Skills Group" completed in 
January 2007. All records and/or 
responses received should be associated 
with the claims file.

2. With regard to any attempt to obtain 
such records: 

If the requested records are held by 
a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for PTSD. If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), which sets forth the 
applicable legal criteria pertinent to 
this appeal, and he should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





